       Case 2:19-cv-02439-DDC-JPO Document 154 Filed 08/31/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

RX SAVINGS, LLC, et al.,                         )
                                                 )
                                                 )
                            Plaintiffs,          )
                                                 )
v.                                               )      Case No. 19-2439-DDC
                                                 )
DOUGLAS BESCH, et al.,                           )
                                                 )
                                                 )
                            Defendants.          )

                                          ORDER

        In their July 23, 2020 motion to compel, defendants raised the applicability of

attorney-client privilege over five e-mails on plaintiffs’ privilege log.1 On August 28,

2020, in an order ruling on the motion to compel, the court directed plaintiffs to produce

the e-mails for in camera review.2 Plaintiffs did so today. The e-mails are labeled

CTRL00003987, CTRL00004665, CTRL00005105, CTRL0005792, and CTRL00006065.

        The court’s prior order analyzed and applied attorney-client privilege to eight e-

mails between and among Dan Henry, Michael Rea, and Brandy Rea. After reviewing the

content of these additional e-mails, the court finds the same privilege applies here. These

e-mails similarly discuss the form and substance of the Unit Purchase Agreements that

defendant Douglas Besch entered into in 2017. The substance of the e-mails constitutes




1
    ECF No. 128.
2
    ECF No. 152.

O:\ORDERS\19-2439-DDC-ORDER.DOCX
     Case 2:19-cv-02439-DDC-JPO Document 154 Filed 08/31/20 Page 2 of 2




legal advice among the company’s legal counsel and the company’s board managers

regarding the transactions. The court therefore agrees with plaintiffs that attorney-client

privilege applies and will not direct plaintiffs to produce these five e-mails.

       Dated August 31, 2020, in Kansas City, Kansas.

                                            s/ James P. O’Hara
                                           James P. O’Hara
                                           U.S. Magistrate Judge




                                              2
